IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0363
                               Filed June 6, 2018


IN THE INTEREST OF R.T. and X.T.,
Minor Children,

J.T., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Appanoose County, William S.

Owens, Associate Juvenile Judge.



       A father appeals the order entered by the juvenile court terminating his

parental rights to his children. AFFIRMED.



       Debra A. George of Griffing and George Law Firm, P.L.C., Centerville, for

appellant father.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Julie R. De Vries of De Vries Law Office, P.L.C., Centerville, guardian ad

litem for minor children.



       Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                               2


VAITHESWARAN, Presiding Judge.

           A father had two children, born in 2014 and 2015.1 The department of

human services twice investigated him for child abuse and twice issued founded

reports naming him as the perpetrator. The first report was based on the father’s

inattention to the older child’s safety. The second was filed after the younger child

sustained an arm fracture that “appear[ed] to be non-accidental.” The juvenile

court ordered the children temporarily removed from the parents’ care. They were

placed with their maternal grandparents, where they remained throughout the

proceedings.2 The court later adjudicated the children as children in need of

assistance and eventually terminated both parents’ parental rights to the children.

           On appeal, the father (1) challenges “the circumstances which caused the

removal” and “the court’s rationale for continued removal”; (2) challenges the

ground for termination cited by the juvenile court and contends the department of

human services failed to make reasonable efforts toward reunification; (3) argues

he should have been granted additional time to facilitate reunification; and (4)

contends a guardianship, rather than termination of parental rights, was in the best

interests of the children.3

I.         Removal

           The father argues, “[T]he circumstances which caused the [children’s]

removal were not sufficient for removal.” This issue is moot. See Homan v.

Branstad, 864 N.W.2d 321, 328 (Iowa 2015) (“A case is moot if it no longer


1
     A third child is not a subject of this appeal.
2
     For a period of time, the mother was afforded legal custody so long as she lived with
her parents.
3
     The mother’s parental rights were also terminated. She did not file a notice of appeal.
                                           3


presents a justiciable controversy because the issues involved are academic or

nonexistent.” (quoting Iowa Bankers Ass’n v. Iowa Credit Union Dep’t, 334 N.W.2d

439, 442 (Iowa 1983))); In re A.M.H., 516 N.W.2d 867, 871 (Iowa 1994) (finding

parent’s challenge to removal order moot where the court subsequently entered

adjudicatory and dispositional orders). Accordingly, we decline to consider the

father’s challenge to the removal order.

II.    Ground for Termination and Reasonable Efforts

       The district court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(h) (2017), which requires proof of several elements,

including proof a child cannot be returned to the parent’s custody. “[A]s part of its

ultimate proof the child cannot be safely returned to the care of a parent,” “[t]he

State must show reasonable efforts” were made to reunify parent with child. See

In re C.B., 611 N.W.2d 489, 493 (Iowa 2000).

       The father argues the department did not make reasonable efforts toward

reunification and, as a result, the State failed to prove this ground for termination.

On our de novo review, we disagree.

       The father tested positive for amphetamines before the inception of this

action and tested positive a second time after the State filed the child-in-need-of-

assistance petition. The department afforded him substance-abuse treatment,

which he attended for almost three months.

       The department facilitated the father’s participation in a “Parents as

Teachers” program, but the father’s work schedule precluded ongoing attendance.

       The department also facilitated weekly supervised visits with the children.

The father complains the visits were too short, but he often left before the end of
                                           4


the two-hour sessions. He also asserts he lacked transportation to attend visits.

However, the department arranged for the service providers to travel two hours to

facilitate visits.

        Initially, the father’s participation in the visits was “sporadic.” Although his

attendance improved in the two months preceding the termination hearing, his

supervision skills remained deficient. Despite the service provider’s instruction and

modeling of appropriate behavior, the father often failed to monitor the children

and the service provider had to “interven[e] in a lot of situations.”

        The father maintains the department’s parenting training failed to

accommodate his restrictions arising from a head injury. To the contrary, the

department social worker in charge of the case testified she was aware of his

memory problems and “talk[ed] at length with the providers and expressed that

they needed to either look through their information . . . or go online and print out

pictures, such as step-by-step [instructions] on how to bathe a child, . . . how to get

them ready for bed, . . . [and] how to prepare food.”

        The record supports the juvenile court’s finding that the department made

reasonable efforts to reunify the family. The record also supports the court’s

determination that the children could not be returned to the father’s custody at the

time of the termination hearing or in the imminent future.

III.    Additional Time for Reunification

        The father contends that, in light of his recent progress, commitment to

sobriety, and the bond he shared with the children, he should have been granted

an additional six months to work toward reunification.            Iowa Code section

232.104(2)(b) affords courts this option, but the statute requires the court to
                                         5


determine the need for removal will no longer exist at the end of the extension. The

court was unable to make such a finding. We agree the father’s belated progress

in certain areas was insufficient to warrant an extension of time, given his lack of

significant progress in appropriate parental supervision of the children. We affirm

the juvenile court’s denial of a six-month extension.

IV.    Guardianship

       The father contends the juvenile court should have ordered a guardianship

with the maternal grandparents in lieu of terminating his parental rights. “[W]e have

said time and time again that a guardianship is not a legally preferable alternative

to termination.” In re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017) (citing cases).

The juvenile court found:

       The children are doing very well in the home of their maternal
       grandparents, are ages 3 and 1 respectively, are in need of a truly
       permanent home, and while they do have some special needs those
       issues are being appropriately addressed and would not in any way
       prevent them from being adopted either by their grandparents or
       some other loving family. So, while the parents are bonded and love
       their children there is no credible evidence to show a termination of
       parental rights would be unduly detrimental to the children.

We concur in this assessment.

       We affirm the termination of the father’s parental rights to these two

children.

       AFFIRMED.